DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2022.
Applicant’s election without traverse of claims 8-12 in the reply filed on 02/15/2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed. 
The following title is suggested: NITRIDE SEMICONDUCTOR TEMPLATE AND NITRIDE SEMICONDUCTOR DEVICE.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 
Claim(s) 8, 11, & 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kinoshita et al, US 2012/0183809 A1 (hereinafter Kinoshita).
Regarding Claim 8, Kinoshita teaches (Fig. 1) A nitride semiconductor template (Fig. 1) having a nitride semiconductor layer (2 & 3) formed on a substrate (1), the nitride semiconductor layer (2 & 3) comprising: a first layer (2) formed on the substrate (1), made of nitride semiconductor containing aluminum ([0082]), with a substrate-side surface being nitrogen polarity plane ([0005] lines 1-11: teaches that the group III polarity (Al polarity) and the nitrogen polarity (N polarity) are in a back and front relation, it further teaches that the growth conditions are controlled so that the growth proceeds by exposing the group III polarity plane on the outset surface on the substrate. Hence, the nitrogen polarity plane is on the back/onset surface of the substrate which is the substrate-side surface, and the group III polarity plane is on the front/outset surface side (opposite side) of the nitrogen polarity plane), and with a surface on a side opposing to the nitrogen polarity plane being a group-III polarity plane ([0005]: please refer to the explanation of the teaching in the previous limitation, [0018], & [0022]); and a second layer (3) formed on the group-III polarity plane of the first layer (2), and made of nitride semiconductor containing aluminum ([0082]), wherein the first layer (2) and the second layer (3) are distinguished depending on a difference of an impurity concentration (Abstract & [0035] teach that the oxygen is an impurity and that the initial single crystal layer (layer 2) has a higher oxygen concentration than the second group III nitride single crystal layer (layer 3)).
Regarding Claim 11, Kinoshita teaches A nitride semiconductor template (Fig. 1) according to claim 8, wherein the first layer (2) and the second layer (3) are made of aluminum nitride ([0036]).
Regarding Claim 12, Kinoshita teaches A nitride semiconductor device ([0023] & [0022]), comprising the nitride semiconductor template of claim 8 (Fig. 1), and a nitride semiconductor lamination structure ([0079]) grown and formed on the nitride semiconductor template ([0079]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al, US 2012/0183809 A1 in view of Ichizono et al, US 2012/0025252 A1 (hereinafter Ichizono).
Regarding Claim 9, Kinoshita teaches (Fig. 1, Abstract, [0005], [0018], [0022], [0023], [0034], [0035], [0036], & [0079])
A nitride semiconductor template (Fig. 1) according to claim 8
the second layer (3)
Kinoshita is silent on wherein an average dislocation density on a front surface of the second layer is 1X109 numbers/cm2 or less.
9 numbers/cm2 or less ([0072]).
It would have been obvious for a person of ordinary skill in the art at the time of filing to have the average dislocation density of the surface of the second layer made of nitride semiconductor containing aluminum of Ichizono for the purpose of achieving such a low dislocation density, a high-quality semiconductor layer, and revealing high crystallinity (Ichizono: [0046] & [0072]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al, US 2012/0183809 A1 in view of Ichizono et al, US 2012/0025252 A1 and further in view of Zhu et al, US 2014/0264363 A1 (hereinafter Zhu).
Regarding Claim 10, Kinoshita as modified by Ichizono teaches (Kinoshita: Fig. 1, Abstract, [0005], [0018], [0022], [0023], [0034], [0035], [0036], [0079]) & [0090]) 
A nitride semiconductor template (Kinoshita: Fig. 1) according to claim 8
the first layer (Kinoshita: 2) has a surface of the group-III polarity plane (Kinoshita: [0005], [0018], & [0022])
and the second layer (Kinoshita: 3) has a surface roughness RMS of a front surface of 10 nm or less (Kinoshita: [0090]).
Kinoshita as modified by Ichizono is silent on the first layer has a surface roughness RMS of 1 to 50 nm.
Zhu teaches the first AlN layer has a surface roughness RMS of 1 to 50 nm ([0026]).
It would have been obvious for a person of ordinary skill in the art at the time of filing to have the surface roughness (root mean square) of the first layer made of nitride semiconductor containing aluminum to be 1 to 50 nm as taught by Zhu for the purpose of enabling growth of very high-quality AlN film as well as achieving subsequent growth on such layer with much reduced dislocation density and narrower XRD FWHM (Zhu: [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER M ELMARHOUMI/Examiner, Art Unit 2826                                                                                                                                                                                                        
/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826